DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Shen et al. U.S. Patent Publication No. 2019/0026523 (hereinafter Shen).
Consider claim 1, Shen teaches an electronic device comprising: a transparent member (Figure 10, cover layer 1010); a display disposed under the transparent member, the display including a plurality of pixels (Figure 10, display 1020 and [0073], light emitters); an image sensor disposed under at least a partial area of the display (Figure 10, 1002); and an optical path layer disposed between the at least a partial area and the image sensor (Figure 10 and [0073], collimator 1004), wherein the optical path layer includes an incident path of light that is formed such that, when light output through the plurality of pixels is reflected from the transparent member and an external object in contact with the transparent member , light reflected from the external object is delivered to the image sensor ([0073-0075] and figure 10) and light reflected from the transparent member is interrupted ([0075], the angled collimator layer 1004 allows light 1030 that is parallel to angle θ (or within a tolerance angle of angle θ) to pass through the angled collimator layer 1004 and reach the image sensor layer 1002, while absorbing or blocking other light. Thus, light 1030 that is not within the tolerance angle is interrupted, where light is reflected from cover 1010 as shown in figure 10).

Consider claim 2, Shen teaches all the limitations of claim 1. In addition, Shen teaches wherein the incident path of light is formed to be inclined at a specified angle with respect to an optical axis of the image sensor (Figure 10, angle (θ)).

Consider claim 4, Shen teaches all the limitations of claim 1. In addition, Shen teaches the optical path layer (Figure 13) includes a lens that is eccentrically located by a specified magnitude relative to an optical axis of the image sensor  (Figure 13, 1308) and that has a masking pattern applied thereto (Figure 13, 1304).

Consider claim 5, Shen teaches all the limitations of claim 1. In addition, Shen teaches the optical path layer includes an opaque member  (Figure 13 and [0080], light shielding layers) having a pin hole formed therein in a direction inclined at a specified angle with respect to an optical axis of the image sensor (Figure 13 and [0080], apertures 1306).

Consider claim 6, Shen teaches all the limitations of claim 1. In addition, Shen teaches wherein the optical path layer includes a transparent member having a masking pattern applied thereto (Figure 13, transparent 1302 where apertures 1306 are located and mask pattern 1304).

Consider claim 7, Shen teaches all the limitations of claim 1. In addition, Shen teaches a polarizing filter disposed between the transparent member and the display ([0075] and figure 10, display layer 1020 includes a polarizer, where transparent member 1010 is above display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as applied to claim 1 above, and further in view of S.O. Kasap, Optoelectronics and Photonics 2013, 2nd edition, pages 45-46 (hereinafter Kasap).
Consider claim 3, Shen teaches all the limitations of claim 1. In addition, Shen teaches the specified angle includes angle determined based on the transparent layer and an air layer (Figure 4, air 408 and transparent layer 406 and Fresnel equations in [0048-0053]. Furthermore, Shen teaches the ridge reflectance RRidge and valley reflectance RValley are governed by the Fresnel equations and are dependent on the polarization of the incident light 414.  S-polarized light, the reflectance (RS) between glass 406 and ridge 410 by the equation. P-polarized light, the reflectance (Rp) between glass 406 and ridge 410 is governed by the equation in [0048-0050]).
Shen does not appear to specifically disclose Brewster angle.
However, in a related field of endeavor, Kasap teaches optoelectronics concepts and further teaches Brewster angle or polarization angle in page 45.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a polarization angle or Brewster’s angle as taught by Kasap since the reflected wave is then said to be linearly polarized because it contains electric field oscillations that are contained within a well-defined plane as mentioned in page 45. 
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of He et al. U.S. Patent Publication No. 2017/0270342 (hereinafter He) and Kasap.
Consider claim 8, Shen teaches an electronic device comprising: a housing ([0044], device housing); a cover glass configured to form the exterior of at least one surface of the housing (Figure 10, cover layer 1010 provides an input surface for a finger 1016); a display located under the cover glass and exposed through a first area of the cover glass (Figure 10, 1020); and an optical fingerprint sensor under the display and (Figure 10, 1002), when viewed from above the cover glass, placed in a position aligned with a second area of the cover glass that is included in the first area (Figure 10, 1002, 1020 and 1010), wherein the optical fingerprint sensor includes an image sensor and an optical path layer located at the top of the image sensor (Figure 10, 1004), and wherein the optical path layer has an incident path of light that is formed such that a chief ray angle (CRA) of light incident on the image sensor matches angle determined based on the cover glass and an air layer (Figure 4, air 408 and transparent layer 406 and Fresnel equations in [0048-0053]. Furthermore, Shen teaches the ridge reflectance RRidge and valley reflectance RValley are governed by the Fresnel equations and are dependent on the polarization of the incident light 414.  S-polarized light, the reflectance (RS) between glass 406 and ridge 410 by the equation. P-polarized light, the reflectance (Rp) between glass 406 and ridge 410 is governed by the equation in [0048-0050]. [0075], the angled .
Shen does not appear to specifically disclose a display located inside the housing and sensor located inside the housing.
However, in a related field of endeavor, He teaches optical collimators and further teaches a display located inside the housing and sensor located inside the housing (Figure 2d, housing, screen display area and optical sensor).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a device housing with the benefit that an added optical sensor module and the related circuitry are under the display screen inside the phone housing and the fingerprint sensing can be conveniently performed on the same touch sensing surface for the touch screen as mentioned in [0056].
Shen does not appear to specifically disclose Brewster angle.
However, in a related field of endeavor, Kasap teaches optoelectronics concepts and further teaches Brewster angle or polarization angle in page 45.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a polarization angle or Brewster’s angle as taught by Kasap since the reflected wave is then said to be linearly polarized because it contains electric field oscillations that are contained within a well-defined plane as mentioned in page 45. 

Consider claim 9, Shen, He and Kasap teach all the limitations of claim 8. In addition, Shen teaches the optical path layer includes a lens that is eccentrically located by a specified magnitude relative to a central axis of the image sensor (Figure 13, 1308 and sensor (see figure 10, 1002)) and that has a masking pattern applied thereto (Figure 13, 1304), and wherein the incident path of light is formed by a partial area of the lens in which the masking pattern is not located (Figure 13, 1306).

Consider claim 10, Shen, He and Kasap teach all the limitations of claim 8. In addition, Shen teaches the optical path layer includes an opaque member (Figure 13, 1304) having a pin hole formed therein in a direction inclined at a specified angle with respect to a central axis of the image sensor (Figure 13, 1306 and Figure 10, 1002), and wherein the incident path of light is formed by the pin hole (Figure 13, 1306).

Consider claim 11, Shen, He and Kasap teach all the limitations of claim 8. In addition, Shen teaches the optical path layer includes a transparent member having a masking pattern applied thereto (Figure 13, 1302 and 1304), and wherein the incident path of light is formed by a partial area of the transparent member in which the masking pattern is not located (Figure 13, 1306).

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, He and Kasap as applied to claim 8 above, and further in view of Zhang et al. U.S. Patent Publication No. 2019/0171861 (hereinafter Zhang).
Consider claim 12, Shen, He and Kasap teach all the limitations of claim 8. In addition, Shen teaches the emitted light may go in multiple directions in [0074].
Shen does not appear to specifically disclose the image sensor includes: a plurality of first pixels corresponding to the optical path layer having the incident path of light that is directed in a first direction; and a plurality of second pixels corresponding to the optical path layer having the incident path of light that is directed in a second direction different from the first direction.
However, in a related field of endeavor, Zhang teaches a fingerprint apparatus (abstract) and further teaches the image sensor includes: a plurality of first pixels corresponding to the optical path layer having the incident path of light that is directed in a first direction (Figure 9, 14); and a plurality of second pixels corresponding to the optical path layer having the incident path of light that is directed in a second direction different from the first direction (Figure 9, 15).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective fling date of the clamed invention to provide incident path of light with different directions as taught by Zhang with the benefit that his special imaging pixel arrangement can expand an object-side field of view (referring to an imaging range of the image acquisition device, different from an object-side field of view of a single imaging pixel) of the image acquisition device, to clearly 

Consider claim 13, Shen, He, Kasap and Zhang teach all the limitations of claim 12. In addition, Zhang teaches a first virtual line in the first direction and a second virtual line in the second direction are located on the same virtual plane (Figure 9, same virtual plane for 14 and 15 (y-direction in figure 9)).

Consider claim 14, Shen, He, Kasap and Zhang teach all the limitations of claim 12. In addition, Shen teaches wherein at least one of the first pixels and the second pixels includes a plurality of sub-pixels ([0074], light from OLED sub-pixel emitters). In addition, Zhang teaches wherein incident paths of light of the respective sub-pixels are directed in different directions (Figure 9, 14 and 15).

Consider claim 15, Shen, He, Kasap and Zhang teach all the limitations of claim 14. In addition, Shen teaches a direction of a second vector calculated by the sum of first vectors corresponding to the incident paths of light of the respective sub-pixels (Figure 13, sum of 14 located to the right and left of 13) is the same as a direction of a third vector corresponding to an incident path of light of the pixel including the sub-pixels (a direction of a third vector 13 is the same as the sum of vectors 14 located to the right and left of 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fourre et al. U.S. Patent Publication No. 2018/0300525 teaches an imprint of a body part in figure 4a with a screen opaque to light 122 and sensor 124. Figure 4E shows holes associated with LEDs 121a-f and incident zones 124a-c.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621